Citation Nr: 1522523	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as bronchitis.

2.  Entitlement to service connection for right ankle disability, claimed as right ankle pain.

3.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected left shoulder disability.

4.   Entitlement to service connection for low back disability, claimed as back pain.

5.  Entitlement to service connection for bilateral tendinitis.

6.  Entitlement to service connection for bilateral shin splints.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to February 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the undersigned in May 2014 and delivered sworn testimony via video conference hearing in Columbia, South Carolina; a transcript of that hearing is of record.

Evidence pertinent to the matters on appeal was received subsequent to the most recent AOJ adjudication; the Veteran has waived initial RO consideration of this evidence.

The Board notes that in the Veteran's initial claim for VA disability benefits, she sought service connection for tendinitis.  The October 2010 rating decision denied service connection for tendonitis, not otherwise specified.  Thereafter, in an August 2011 letter, the Veteran stated that her claim for tendonitis was actually for bilateral shin splints.  In the April 2013 statement of the case, the RO rechacterized the claim as entitlement to service connection for tendinitis and shin splints, right lower extremity and left lower extremity.  However, as discussed below the Board is granting service connection for bilateral tendinitis, and finds that the claim for service connection for a bilateral shin splint disability is a distinct disability from that of bilateral tendinitis.  As such, the issues have been recharacterized accordingly.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).
 
The claim of entitlement to service connection for bilateral shin splints and for left upper extremity radiculopathy, to include as secondary to service-connected left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the Veteran is diagnosed with asthma that a private physician has opined is related to the Veteran's active service.

2.  The evidence of record reasonably establishes that the Veteran has a right ankle that was incurred in service and has continued since that time. 

3.  A current low back disability has not been shown.

4.  The evidence of record reasonably establishes that the Veteran has bilateral tendinitis that was incurred in service and has continued since that time. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right ankle disability, diagnosed as right ankle sprain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tendinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Because of the Board's favorable disposition of the claims for service connection for respiratory disability, claimed as bronchitis, for right ankle disability, claimed as right ankle pain, and for bilateral tendinitis, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.

With regard to the claim for service connection for a low back disability, by correspondence, including that dated in December 2009, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the July 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to her claims.  The undersigned also asked questions to help direct the Veteran's testimony concerning the onset of her claimed disabilities.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Respiratory disability

At the May 2014 Board hearing the Veteran indicated that she first had problems with her breathing after her first deployment in Iraq in 2003 and had not had breathing problems prior to that time.  While in Iraq she disposed trash and had to get very close to burn pits and flames.  The Veteran stated that she made several complaints related to respiratory issues during service and was often exposed to burn pits, dust and debris during service.  Her symptoms during service included coughing and shortness of breath, especially upon her return from Iraq.  She sought treatment for her respiratory disability shortly following service.  The Veteran further testified that she was diagnosed with asthma.  

Service treatment records indicate that the Veteran complained of chest pain, difficulty breathing, and having a chronic cough on her post deployment physical in July 2003.  It was noted that the Veteran had been exposed to smoke from oil fires and burning, as well as exposure to industrial pollution and various fuels.  In October 2003 the Veteran had complaints of nonproductive cough and mild dyspnea.  Post service VA medical records document the Veteran's continued respiratory complaints.  A December 2012 VA medical record notes that the Veteran was diagnosed with asthma.  

At a January 2013 VA examination the Veteran was not found to have a respiratory diagnosis.

In a letter received in July 2014 (accompanied by office clinical records) the Veteran's private physician (HP, MD) stated as follows:

I saw [the Veteran] in my office on 5/21/14 and am able to confirm a clinical diagnosis of asthma.  This condition very likely was originally precipitated during [the Veteran's] tour in Iraq in November of 2003 (see my office note for more details).  As you know, asthma is diagnosed on a clinical basis, and her symptoms which are outlined in my note support this.  I do believe that the exposure to the burn pits was more than likely (greater than 50% probability) the basis of the initial trigger for her asthma.

After a review of the evidence of record, the Board finds that service connection for asthma should be granted.  While the January 2013 VA examiner did not  diagnosis the Veteran with asthma, VA medical records from December 2012 clearly show that the Veteran was diagnosed with asthma.  In this regard, the Board notes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, the Veteran has submitted a medical opinion from her private physician in which he has related her current diagnosis of asthma to her environmental exposures during her active service while stationed in Iraq.  The Veteran finds that the July 2014 private medical opinion is probative as to relationship between the Veteran's diagnosed asthma and her active service.   The opinion was based on a contemporaneous examination and a review of the Veteran's pertinent medical history (including references to specific clinical records) and contained a sound explanation and rationale as to why the Veteran's asthma was likely related to her active service.  There is no opinion to the contrary.  As such, the Board finds that service connection for asthma, claimed as a respiratory disability, is warranted.  

II.  Right ankle

At the July 2014 Board hearing, the Veteran indicated that she initially injured her right ankle in 2005 by twisting it while serving in Iraq.  She sought treatment for her right ankle during service and was given crutches and muscle relaxers.  The ankle was wrapped and she was placed on a profile.  VA had issued her an ankle brace.  As for current symptoms, the Veteran stated that she had sharp pain and swelling and had a hard time wearing heels.  She stated that the right ankle had never really healed and that she continued to have pain and instability ongoing since her discharge from service.

Service treatment records beginning in October 2005 noted complaints of right ankle pain.  A January 2006 record noted that the Veteran complained of right ankle pain status post injury while in Iraq.  She was noted to have right ankle edema and that her right ankle had responded poorly to conservative treatment.  A March 2006 record noted that the Veteran had multiple right ankle sprains.  Findings from a MRI suggested a past ligament injury to the lateral ankle as well as to the medial ankle.  She was assessed with right ankle sprain.  A July 2006 service treatment record noted that the Veteran had unresolved right ankle pain since her injury in October 2005 and reinjury in July 2006.  Soft tissue swelling was noted.  An August 2006 record also noted that the Veteran's right ankle had soft tissue swelling about the medial malleolus.  

A November 2007 VA medical record notes that the Veteran reported a primary medical history of right ankle pain.  A May 2008 VA medical record notes that the Veteran had right ankle pain, and that the Veteran had twisted her right ankle on two occasions while serving in Iraq.  

A December 2012 right ankle MRI revealed no fracture or dislocation.  However, a "relatively large posterior process of the talus" was noted, as was an osseous fragment in the talo-navicular joint which was thought to be a loose body or an osteophyte.  The impression was a normal right ankle joint with a small osseous fragment in the talo-navicular joint that might be a loose body or sequelae of prior trauma.

A December 2012 VA medical record notes that the Veteran was seen for right ankle complaints.  The assessment was ankle sprain. 

VA examination in January 2013 noted that the Veteran had right ankle pain with walking or exercise.  The examiner indicated that the Veteran had a normal right ankle examination.

VA records dated in March 2013 indicate that the Veteran continued to complain of right ankle pain and sought shoe inserts.  An August 2013 VA record noted that the Veteran wore an ankle brace and had right ankle swelling and popping.

In this case, the service treatment records show that beginning in October 2005, the Veteran was seen for repeated right ankle complaints and was assessed with multiple right ankle sprains.  While a January 2013 VA examination report found a normal right ankle, a December 2012 VA medical record shows that the Veteran was assessed with ankle sprain.  As noted above, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, she has demonstrated a current disability.  The question remains as to whether her currently diagnosed right ankle strain is related to service. In this regard, the Board notes that the Veteran has reported that her right ankle  pain and multiple strains began in active military service and has continued since. The Board must address credibility and competency.  In this regard, the Board finds that the Veteran's testimony is credible and consistent with the evidence of record. Furthermore, she is certainly competent to report visible and readily perceivable symptoms, such as continued pain and discomfort both during and following service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Without a medical nexus opinion, the Board has only the Veteran's competent and credible report of a continuity of right ankle symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board finds that the Veteran's descriptions of events in service in relation to her claimed right ankle shoulder disability are consistent with her service, to include her deployment to Iraq.  38 U.S.C.A. § 1154(a); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Given the in-service treatment records documenting the Veteran's complaints of right ankle pain, findings of right ankle strain, and consistent lay statements concerning her right ankle symptoms during and since service, as well as her current right ankle sprain diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ankle sprain is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a right ankle disability, diagnosed as right ankle strain. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Low back

At the July 2014 Board hearing the Veteran stated that she first hurt her back during basic training when she slipped and fell on the ice.  She went to sick call after the fall and was given Ibuprofen.  Her back then got worse over time.  She stated that she had not been given a diagnosis for her back condition and had dealt with back symptoms ever since service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is important to note that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F. 3d 1356 (2001).  

As acknowledged at the July 2014 Board hearing, the Veteran has not been diagnosed with a low back disability.  While noting that the Veteran did complain of back problems during service (such as in January 2003 and May 2004), records such as the January 2013 VA examination have revealed that the Veteran's low back had full range of motion and was not productive of any functional weakness or neurological or orthopedic impairment.  VA medical records are also negative for any diagnosed low back disability and the Veteran has not submitted any evidence that she has, in fact, been diagnosed with a low back disability. 

As the evidence does not show that the Veteran has a chronic low back disability, there is no basis upon which to grant service connection for this claim and it must be denied.  

While the Veteran was a Persian Gulf Veteran, the Veteran has not asserted that she has a back condition due to an unknown diagnosis.  Instead, she has contended, and the service treatment records show, that her back condition is related to a fall during service in January 2003.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to "undiagnosed illness" are not for application to the low back service connection claim..

In sum, service connection for a low back disorder is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Bilateral Tendinitis 

At the July 2014 Board hearing the Veteran stated that her tendinitis started during basic training due to the running involved at that time.  She sought treatment for her feet and was given pain pills.  The Veteran essentially stated that her tendinitis had never really resolved since the initial service injury and the same symptoms were currently present.  She stated that she had been informed that her tendinitis would never go away.

A September 2002 service treatment record noted complaints of right leg and left leg pain for three weeks prior with a diagnosis of tendinitis of the lower legs.  

The Board notes that the Veteran was diagnosed with tendinitis of both lower legs during service and she has provided credible testimony that the symptoms leading to that diagnosis have continued to the present.   Furthermore, a January 2013 VA examination report shows that the Veteran has a diagnosis of posterior tibial tendinitis, and the examiner noted that service treatment records reflect that the Veteran was diagnosed with this same condition in 2006.    

The question remains as to whether her currently diagnosed bilateral tendinitis is related to service. In this regard, the Board notes that the Veteran has reported that her tendinitis began in active military service and has continued since. The Board must address credibility and competency.  In this regard, the Board finds that the Veteran's testimony is credible and consistent with the evidence of record. Furthermore, she is certainly competent to report visible and readily perceivable symptoms, such as continued pain and discomfort both during and following service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that the Veteran has provided competent and credible report of a continuity of tendinitis symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, given the in-service treatment records documenting the Veteran's complaints of lower leg pain, findings of tendinitis, and consistent lay statements concerning her lower leg symptoms during and since service, as well as her current tendinitis diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral tendinitis disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral tendinitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a respiratory disability, diagnosed as asthma, is granted.

Service connection for right ankle disability, diagnosed as right ankle sprain, is granted.

Service connection for low back disability is denied.

Service connection for bilateral tendinitis is granted.


REMAND

As for the issue of entitlement to service connection for left upper extremity radiculopathy, that matter, as noted at the July 2014 Board hearing, includes the assertion that the left upper extremity disability is secondary to the Veteran's service-connected left shoulder disability.  Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that to fairly decide the merits of the Veteran's claim for service connection for left upper radiculopathy, she should be provided an additional examination that addresses the Veteran's newly raised theory of secondary service connection.

In addition, the Veteran should be properly notified of what evidence is needed to support her claim for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the claim for service connection for bilateral shin splints, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim.  Thus, the Veteran should be scheduled for a new VA examination with a medical opinion regarding a possible relationship between the bilateral shin splint disability on appeal and the Veteran's active service, to include consideration of the Veteran's contentions as to onset in service and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claims remaining on appeal that is not currently of record. 

2.  Ensure that the Veteran is properly notified of what evidence is needed to support a claim for service connection on a secondary basis.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

3.  Obtain and associate the Veteran's complete VA treatment records dated since February 2014.

4.  Following completion of the above, the Veteran should be scheduled for the appropriate VA examination regarding the claimed left upper extremity radiculopathy disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has left upper extremity radiculopathy that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to active service, (c) is proximately due to or the result of the service-connected left shoulder disability, or (d) was aggravated (made worse) by service-connected left shoulder disability.

If the examiner determines that the Veteran's left upper extremity radiculopathy is aggravated by the service-connected left shoulder disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed shin splint disability.  All indicated tests should be accomplished, to include x-rays, and all clinical findings reported in detail.  The examiner should attempt to reconcile all other evidence and opinions of record, including the January 2013 VA examination report noting a diagnosis of shin splints and unfavorable opinion.  The VA examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has bilateral shin splints that were incurred in or aggravated by the Veteran's service.  The examiner must consider the Veteran's statements regarding the incurrence of the bilateral shin splints in service, in addition to her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remaining on appeal is not granted, a supplemental statement of the case should be issued, the Veteran and the representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


